Citation Nr: 0105305	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  95-12 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1979 to June 
1983, and from November 1990 to June 1991, as well as 
inactive duty with the Michigan Army National Guard starting 
in 1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions rendered in March 1995 and 
April 1996 by the Detroit, Michigan, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The March 1995 
rating decision awarded service connection for a status post 
left ear tympanoplasty but denied service connection for left 
ear hearing loss.  This issue of entitlement to service 
connection for left ear hearing loss was previously before 
the Board in November 1997, at which time the issue was 
remanded to the RO for additional development.  The 
additional development having been completed, the matter is 
again before the Board for appellate review.  

In connection with the April 1996 rating decision, the RO 
denied entitlement to service connection for tinnitus.  A 
notice of disagreement (NOD), in the form of a statement of 
accredited representation in an appealed case (VA Form 646) 
was received in April 1996, a statement of the case (SOC) was 
issued in September 1999, and a substantive appeal (SA) was 
received in September 1999.  

The Board notes that the veteran appeared and testified 
before an RO hearing officer in June 1995.  The veteran was 
scheduled for a hearing before the Board in January 2001, but 
he failed to appear and present testimony.  As such, the 
veteran's request for a Board hearing is considered 
withdrawn.  See 38 C.F.R. § 20.702(d) (2000).


FINDINGS OF FACT

1.  Left ear hearing loss preexisted the veteran's entry into 
active military service.

2.  The veteran's left ear hearing loss did not permanently 
increase in severity during service; nor is it shown that 
such left ear hearing loss is related to any injury or 
disease that was sustained in service, or otherwise related 
to his service-connected left ear tympanoplasty.

3.  The veteran does not currently suffer from tinnitus.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated 
by the veteran's active duty service, nor is left ear hearing 
loss proximately due to or the result of his service-
connected left ear tympanoplasty.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1153, 5107 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.303, 3.304(b), 3.306, 3.310 (2000); Allen v. 
Brown, 7 Vet. App. 439 (1995). 

2.  Tinnitus was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his left ear hearing loss was 
aggravated by service and/or is related to his service-
connected status post left ear tympanoplasty.  The veteran 
also contends that he currently suffers from tinnitus as a 
result of exposure to hazardous noise during service.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active duty service.  38 U.S.C.A. 
§§ 1110;1131; 38 C.F.R. § 3.303.  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Additionally, 
service connection may be granted for a disorder found to be 
proximately due to, or the result of, a service-connected 
disability, including on the basis of aggravation.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

At this point the Board notes that on November 9, 2000, the 
President signed into law a bill which amended the provisions 
of 38 U.S.C.A. § 5107 to eliminate the well-grounded claim 
requirement.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).  This newly enacted 
legislation also provides for VA assistance to claimants 
under certain circumstances.  When such circumstances arise, 
reasonable efforts must be made by VA to obtain certain 
records, such as service medical records (SMRs), VA or 
private medical records, or provide for an examination or 
medical opinion when necessary to make a decision on the 
claim.  However, the law also provides that such assistance 
is not required to a claimant if no reasonable possibility 
exists that such assistance would aid in sustaining the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  After reviewing 
the claims file, which include the veteran's available SMRs, 
VA medical records, private medical records, as well as the 
veteran's December 1999 RO hearing testimony and variously 
dated written statements, the Board finds that no further 
action is necessary to meet the statutory assistance to the 
veteran and that the evidence of record allows for equitable 
review of the issues presently before the Board.  Although it 
appears that the veteran SMRs related to his inactive duty 
with the Michigan Army National Guard have not been 
associated with the claims file, for the reasons set forth 
below, the Board concludes that no reasonable possibility 
exists that such assistance would aid the veteran in 
sustaining his claims.

I.  Service Connection for Left Ear Hearing Loss

As previously noted, the law provides that a veteran is 
entitled to service connection for a disability resulting 
from a disease or injury incurred or aggravated by service.  
38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  Pursuant to 
38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the veteran is 
entitled to a presumption of sound condition upon entry into 
service, except for any defects, infirmities, or disorders 
noted at the time of the enlistment examination, or when 
clear and unmistakable evidence demonstrates that a disease 
or injury diagnosed during service existed prior to 
enlistment.  See also Junstrom v. Brown, 6 Vet. App. 264, 266 
(1994).  

The veteran's SMRs include a July 1978 enlistment examination 
report noting that the veteran had moderate scarring of the 
left tympanic membrane, not considered disabling, and that 
puretone thresholds for the left ear, in decibels, were as 
follows: 40dB at 500Hz; 55dB at 1000Hz; 25dB at 2000Hz; 15dB 
at 3000Hz; and 25dB at 4000Hz.  The SMRs are accompanied by 
prior private medical records from 1972 showing that the 
veteran was diagnosed with left ear chronic suppurative 
otitis media; the prognosis was conductive hearing loss, 
hearing level should improve.  A 1973 letter from Ralph W. 
Ortwig, M.D., notes the veteran's history of having otitis 
media and that the residual defect caused a 25-decibel loss 
in the left ear.  An August 1980 treatment record shows the 
veteran complained of left ear pain; the assessment was 
possible otitis externa.  In November 1990, the veteran 
underwent an audiological examination while stationed in 
Saudi Arabia; puretone thresholds for the left ear, in 
decibels, were as follows: 45dB at 500Hz; 45 dB at 1000Hz; 35 
dB at 2000Hz; 45dB at 3000Hz; and 30 dB at 4000Hz.  This 
examination report notes that the veteran reported 
longstanding left ear hearing loss; the veteran was placed in 
a hearing loss profile and it was noted that he was routinely 
exposed to hazardous noise.  A May 1991 statement of medical 
examination and duty status indicated hearing loss with a 
possible ruptured eardrum.  

The post-service medical records begin with a June 1991 
letter from Dr. Ortwig.  Dr. Ortwig noted the veteran's 
history from Saudi Arabia.  His examination revealed an 
annular perforation in the posterior quadrant of the left 
ear.  Airborne audiometrics were performed and revealed a 30-
decibel airborne gap in the left ear compatible with the 
physical findings.  A tympanoplasty was recommended because 
of the location of the perforation and the extent of hearing 
loss.  This letter also included an addendum stating that the 
veteran's left ear was previously evaluated in July 1984, at 
which time there was no evidence of perforation.  Dr. Ortwig 
further explained that the veteran's "hearing loss in the 
left ear [in 1984] was also 30 decibels on his speech 
reception threshold but no perforation [was] present 
indicating that the [veteran] had a conductive loss without 
perforation." 

A December 1993 VA Persian Gulf War examination report notes 
the veteran's complaints of hearing loss and pain and recites 
the relevant medical history; scarring due to an old left ear 
tympanic membrane perforation was observed. 

An October 1994 VA audiological examination report revealed 
that the puretone thresholds for the left ear, in decibels, 
were as follows: 35 dB at 500Hz; 30 dB at 1000Hz; 25 dB at 
2000Hz; and 30 dB at 4000Hz.  The veteran's history of a 
perforated left tympanic membrane perforation was noted.  The 
veteran denied pain, pressure, drainage, or dizziness.  The 
speech recognition score for the left ear was 100 percent. 

An October 1994 VA operation report explains the details of 
the left tympanoplasty with ossicular chain reconstruction to 
correct a left tympanic membrane perforation with ossicular 
chain disruption.  Post-operative treatment records from 
October 1994 to May 1995 show that the veteran's tympanic 
membrane was healing well and that hearing was stable.  The 
Board notes here that service connection was subsequently 
established for status post left tympanoplasty for 
perforation of tympanic membrane of left ear. 

A January 1995 VA general medical examination report recounts 
the veteran's complaints of left ear hearing loss and the 
relevant medical history.  The diagnoses included a status 
post puncture of the left eardrum with surgical repair and 
mild conductive loss in the left ear.  A contemporaneous VA 
audiological examination report revealed the that puretone 
thresholds for the left ear, in decibels, were as follows: 35 
dB at 500Hz; 30 dB at 1000Hz; 10 dB at 2000Hz; 15 dB at 
3000Hz; and 30 dB at 4000Hz.  Speech recognition scoring 
using the Maryland CNC was 100 percent in the left ear.  It 
was specifically noted that there was no tinnitus.

In order to determine whether the veteran has incurred 
service-connected hearing impairment, the Board must first 
analyze whether the veteran is shown to be hearing impaired 
by VA standards, pursuant to 38 C.F.R. § 3.385 (2000), which 
states that 

[i]mpaired hearing will be considered to 
be a disability when the auditory 
threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the 
auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

At this point the Board observes that as the veteran has been 
shown to have hearing loss by VA standards at the time he 
enlisted in service, he is not entitled to the presumption of 
soundness under 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b). 

Generally, pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. 
§ 3.306(a), a preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  The Board notes that the evidence of record 
does not demonstrate that the veteran's hearing loss 
increased in severity during service.  This conclusion is 
evident from the evidence of record, which demonstrates that 
although the veteran's hearing loss has fluctuated somewhat 
since prior to his first period of active service, it has 
nevertheless remained at levels consistent with hearing loss 
for VA purposes under 38 C.F.R. § 3.385.  Indeed, the 
audiometric readings taken in July 1978 and in November 1990 
did not reveal that his left ear hearing loss increased 
significantly, if at all, over that period of time.  
Moreover, the most recent audiometric readings, taken in 
January 1995, show that the veteran's left ear hearing was 
better then it was than when he enlisted for his first period 
of service in July 1978, or when he served in Saudi Arabia in 
November 1990.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to direct service connection for left ear 
hearing loss on the basis of aggravation.  

Furthermore, with regard to the question of whether the 
veteran's service-connected left ear tympanic membrane 
perforation affected his left ear hearing loss, Dr. Ortwig's 
June 1991 letter explains that the veteran's overall hearing 
loss in the left ear had remained consistent at 30 decibels 
between 1984 and 1991, and that it exists irrespective of the 
perforated tympanic membrane.  The medical evidence does not 
support the contention that the left ear perforated tympanic 
membrane resulted in any aggravation of the preexisting left 
ear hearing loss.  

II.  Tinnitus

With regard to the issue of entitlement to service connection 
for tinnitus, the veteran's SMRs do not document any 
complaints or findings of tinnitus during service.  The 
veteran's post-service medical records are similarly absent 
of any evidence that the veteran complained of, has been 
diagnosed with, or treated for, tinnitus.  Indeed, the 
January 1995 VA audiological examination specifically found 
that no tinnitus was present.  

Although the Board acknowledges the veteran's contentions 
that he suffers from tinnitus as a result of exposure to 
hazardous noise during service, tinnitus has not been 
diagnosed.  When a claim is filed for entitlement to service 
connection, there must be an initial finding of a current 
chronic disability.  Although the veteran may testify as to 
symptoms he perceives to be manifestations of disability, the 
question of whether a chronic disability is currently present 
is one which requires skill in diagnosis, and questions 
involving diagnostic skills must be made by medical experts.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
there is no medical evidence of record supporting the 
veteran's claim.  In this case, the Board reiterates that 
despite the veteran's current complaints of tinnitus, no 
chronic disability due to tinnitus has been diagnosed.  
Therefore, the Board concludes that the preponderance of the 
evidence is against the claim of service connection for 
tinnitus.

III.  Conclusion

With respect to the foregoing, the Board observes that 
documentation contained in the claims file, dated in October 
1999, shows that the veteran failed to report to a scheduled 
VA audiological and ear disease examination without good 
cause.  This documentation further notes that the veteran did 
not respond to the RO letters informing him that he failed to 
show for his examination.  As such, pursuant to 38 C.F.R. 
§ 3.655(a), (b), the Board has rendered this decision based 
on the evidence of record.

In sum, after reviewing the medical evidence in conjunction 
with the applicable laws and regulations, the Board finds 
that entitlement to service connection for left ear hearing 
loss and for tinnitus is not warranted.  In reaching this 
decision, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) (West 1991) as amended by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 38 
U.S.C. § 5107), but finds that there is no state of equipoise 
of the positive evidence and the negative evidence to permit 
favorable resolution of the present appeal as to either 
issue. 


ORDER

The appeal is denied



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

